Blackford, J.
Indictment for selling spirituous liquors, &c., without a license. The defendant pleaded guilty, and the Court gave judgment against him for $2.00 as a fine.; but no judgment was rendered against the defendant for the costs.
The statute enacts that in all cases of conviction of any offense, &c., the costs of prosecution shall be included in the judgment rendered against the convict, unless the jury expressly find otherwise. R. S., 1838, p. 220. According to *'this statute, the judgment without costs is erroneous ; there being a conviction in the case, and no express finding under the statute that the costs should not be paid.
Per Curiam.—The judgment is reversed with costs. Cause remanded, with instructions to the Circuit Court to include in the judgment for $2.00, the costs of the prosecution.